NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

      JUXTACOMM-TEXAS SOFTWARE, LLC,
              Plaintiff-Appellant,

                           v.

              TIBCO SOFTWARE, INC.,
                 Defendant-Appellee,

                         AND

               SAS INSTITUTE, INC.,
              Defendant-Cross Appellant,

                         AND

            DATAFLUX CORPORATION,
                Defendant-Appellee,

                         AND

           PERVASIVE SOFTWARE, INC.,
                Defendant-Appellee.
              ______________________

                   2013-1004, -1025
                ______________________

   Appeals from the United States District Court for the
Eastern District of Texas in No. 10-CV-0011, Judge
Leonard Davis.
2    JUXTACOMM-TEXAS SOFTWARE, LLC   v. TIBCO SOFTWARE, INC.



                  ______________________

               Decided: September 30, 2013
                 ______________________

    REX S. HEINKE, Akin Gump Strauss Hauer & Feld,
LLP, of Los Angeles, California, argued for plaintiff-
appellant. On the brief were R. LAURENCE MACON, KIRT
S. O’NEILL, MELANIE G. COWART and GEORGE A. L.
ROSBROOK, of San Antonio, Texas. Of counsel on the brief
were ALBERT S. IAROSSI and EMILY C. JOHNSON, of Wash-
ington, DC. Of counsel was L. RACHEL LERMAN, of Los
Angeles, California.

    GREGORY A. CASTANIAS, Jones Day, of Washington,
DC, argued for all defendants-appellees and defendant-
cross appellant. With him the brief were HILDA C.
GALVAN, MARGARET I. LYLE, KEITH B. DAVIS and
COURTNEY A. CARRELL, of Dallas, Texas, for defendant-
cross appellant and defendant-appellee DataFlux Corp.
On the brief were JAMES C. MARTIN, Reed Smith LLP, of
Pittsburgh, Pennsylvania; SCOTT D. BAKER and JONAH D.
MITCHELL, of San Francisco, California, for defendant-
appellee TIBCO Software, Inc. On the brief was CHARLES
D. HUSTON, Daffer McDaniel LLP, of Austin, Texas, for
defendant-appellee Pervasive Software, Inc.
                  ______________________

    Before RADER, Chief Judge, LINN, and REYNA, Circuit
                          Judges.

LINN, Circuit Judge.

   The decisions of the district court, Amended Memo-
randum Opinion, JuxtaComm-Texas Software, LLC v.
Axway, Inc., No. 10-CV-0011, 2011 WL 6102057 (E.D.
Tex. Dec. 7, 2011), and Order, JuxtaComm-Texas Soft-
JUXTACOMM-TEXAS SOFTWARE, LLC   v. TIBCO SOFTWARE, INC.   3



ware, LLC v. Axway, Inc., No. 10-CV-0011, 2012 WL
7637197 (E.D. Tex. July 5, 2012), construing the relevant
claim language of U.S. Patent No. 6,195,662 and granting
the motion for summary judgment of invalidity based on
35 U.S.C. § 112 ¶ 2, are affirmed on the basis of the
district court’s opinions. The language of the claims
controls their construction, and the invention set forth in
the claims “is not what the patentee regarded as his
invention.” Allen Eng’g Corp. v. Bartell Indus., Inc., 299
F.3d 1336, 1349 (Fed. Cir. 2002).

     With respect to the cross-appeal regarding the dis-
qualification of Akin Gump Strauss Hauer & Feld, LLP
(“Akin Gump”), this court dismisses the cross-appeal as
moot in the present proceeding, but notes that the district
court did not address the merits of the issues raised by
the 2007 Retention Agreement between Akin Gump and
JuxtaComm-Texas Software, LLC, which, therefore, were
not adjudicated.

 AFFIRMED-IN-PART AND DISMISSED-IN-PART